July 8, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the Abstract, Applicant uses the word “invention”, which is improper language for the Abstract.  Correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, the language “so as to bend” is unclear and confusing language.
In claim 15, line 3, the language “so as to bend” is unclear and confusing language.
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (U.S. Patent No. 26,032).  

    PNG
    media_image1.png
    242
    378
    media_image1.png
    Greyscale

	As for Claim 14, Harris teaches a swing module used in a chair having a swing motion function, the swing module comprising:
a lower fixed unit 15 configured to be coupled to a leg module of the chair; an upper movable unit configured to be coupled to a seat module of the chair; and
a link unit having a lower connection end rotatably connected to the lower fixed unit and an upper connection end rotatably connected to the upper movable unit, the link unit allowing the upper movable unit to perform a swing operation about the lower fixed unit,
wherein the lower connection end is positioned farther from the leg module than the upper connection end, and
wherein the link unit comprises a pair of sub-links arranged parallel to each other, the link unit allowing the upper movable unit to remain in a horizontal position during the swing operation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent No. 26,032).
As for Claim 1, Harris teaches a leg module configured to be supported on a floor; a seat module disposed on the leg module and configured to support a user’s body; and
a swing module configured to connect the leg module and the seat module and swing the seat module to both sides of the user with respect to the leg module, wherein the swing module comprises: a lower fixed unit coupled to the leg module; an upper movable unit coupled to the seat module; and a link unit having a lower connection end rotatably connected to the lower fixed unit and an upper connection end rotatably connected to the upper movable unit, the link unit allowing the upper movable unit to perform a swing operation about the lower fixed unit (see 102(a)(1) rejection of claim 14 above) but does not teach a side-to-side movement of a user sitting on the seat module.  However, the leg module as taught by Harris is perfectly capable of being secured to a chair so that the chair has side-to-side movement of the user sitting on the seat module instead of forward and backwards movement. 
As for Claim 2, Harris teaches that the lower connection end is positioned closer to the seat module than the upper connection end, such that the upper movable unit is raised as the upper movable unit moves away from the leg module during the swing operation.
.

Claims 4-7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent No. 26,032) in view of Holobaugh, Jr. (U.S. Patent Nos. 5,427,433 and 5,653,505).
Harris teaches the structure substantialy as claimed but does not teach the subject matter of the sub-wings, as defined in claims 4 and 15.  

    PNG
    media_image2.png
    215
    278
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    210
    325
    media_image3.png
    Greyscale

However, Holobaugh, Jr. teaches the concept of using an upper base 36 coupled to a seat module; and a pair of sub-wings 44,46 extending from the upper base so as to bend, the sub-wings being opposed to each other, wherein the link unit comprises:  a pair of first sub-links arranged to face one of the pair of sub-wings; and a pair of second sub-links disposed to face another one of the pair of sub-wings, wherein each of upper connection ends of the pair of first sub-links is connected to one of the pair of wings, and each of upper connection ends of the pair of second sub-links is connected to the other one of the pair of wings.  Holobaugh, Jr. also teaches that the swing module further comprises: a restriction unit 100, 102 configured to limit a 
As for Claim 6, Harris teaches that the lower fixed unit comprises:a lower base coupled to the leg module; and a pivot rod fixed to the lower base and rotatably connected to one of the pair of first sub-links and one of the pair of second sub-links.
As for Claim 7, Harris teaches that the link unit further comprises: a thrust bearing arranged for rotatable connection between the wing and the upper connection end.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent No. 26,032) in view of Holobaugh, Jr. (U.S. Patent Nos. 5,427,433 and 5,653,505), as applied to claim 1 above, and further in view of Lu (U.S. Patent Application Publication No. .
2003/0015900 A1.
Harris in view of Holobaugh, Jr. teaches the structure substantially as claimed but does not teach a stop unit as defined in claim 8.


    PNG
    media_image4.png
    469
    310
    media_image4.png
    Greyscale

However, Lu teaches a similar chair module to which a stop unit 272 is used, the stop unit the stop unit comprising an operation lever 274 installed on the lower fixed unit and configured to be rotated; an engagement piece provided to the operation lever and having an engagement portion; and a catch piece provided to the upper movable unit and engaged with the engagement portion as the operating lever is rotated (see the specification at paragraph [0020] were it reads “action piece 271, a stop piece 272, a recovering piece 273, and a control piece 274.”).  . Lu also teaches a hip seat coupled to the upper movable unit to support hips of the user; and an armrest disposed at a side of the hip seat and installed on the lower fixed unit. It would have been obvious and well within the level of ordinary skill in the art to modify the swing  

Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636